PER CURIAM.
There was no evidence of acceptance by plaintiff of the “orders” (Exhibits A, B, and C). Although denominated on their face as “contracts,” they were not signed by defendants, and were unilateral at the time plaintiff was notified (defendants’ letter oí November 25th, Exhibit D) that “your ‘orders’ ” are canceled. This letter did not admit the existence of a contract, which, at the same time, it attempted to cancel, but expressly referred to the papers as “orders” merely, a word which does not necessarily imply that the “order” has ripened into a contract.
Judgment affirmed, with costs.